                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 21, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

KENNETH SCOTT,                              §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL NO. 2:17-CV-382
                                            §
ISAAC KWABENA KWARTENG, et al,              §
                                            §
        Defendants.                         §

                                       ORDER

      The Court is in receipt of Plaintiff’s Petition for Order of Protection, Dkt. No.
45, and the Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt.
No. 58. The deadline to file objections to the M&R has passed, and no objections
have been filed. FED. R. CIV. P. 72(b) (setting 14-day deadline).
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 58.              Accordingly, the Court DENIES as moot
Plaintiff’s request for order of protection, Dkt. No. 45.


      SIGNED this 21st day of June 2019.



                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




1/1
